                        Case 3:20-cv-02246-RS Document 16 Filed 05/06/20 Page 1 of 2



   1    JEAN-PAUL CIARDULLO, CA BAR NO. 284170
          jciardullo@foley.com
   2    FOLEY & LARDNER LLP
        555 South Flower Street, Suite 3500
   3    Los Angeles, CA 90071
        Telephone: 213-972-4500
   4    Facsimile: 213-486-0065
   5    ELEY O. THOMPSON (pro hac vice forthcoming)
          ethompson@foley.com
   6    FOLEY & LARDNER LLP
        321 N. Clark Street
   7    Suite 2800
        Chicago, IL 60654-5313
   8    Telephone: (312) 832-4359
        Facsimile: (312) 832-4700
   9
        RUBEN J. RODRIGUES (pro hac vice forthcoming)
  10    rrodrigues@foley.com
        FOLEY & LARDNER LLP
  11    111 Huntington Avenue, Suite 2500
        Boston, MA 02199-7610
  12    Telephone: (617) 342-4000
        Facsimile: (617) 342-4001
  13
        Attorneys for Defendant
  14    Koninklijke Philips N.V.
  15

  16                                    UNITED STATES DISTRICT COURT
  17                                 NORTHERN DISTRICT OF CALIFORNIA
  18

  19
             FITBIT, INC.,                                 Case No. 3:20-cv-2246-RS
  20
                                 Plaintiff,                KONINKLIJKE PHILIPS N.V.’s
  21
                                                           CERTIFICATION PURSUANT TO
                   v.                                      L.R. 3-15
  22

  23         KONINKLIJKE PHILIPS N.V.,

  24                             Defendant.

  25

  26

  27

  28

                                                                                      L.R. 3-15 CERTIFICATION
                                                                                      CASE NO. 3:20-CV-2246-RS
4839-8984-8764.2
                      Case 3:20-cv-02246-RS Document 16 Filed 05/06/20 Page 2 of 2



   1               Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons, associations
   2    of persons, firms, partnerships, corporations (including parent corporations) or other entities (i) have a
   3    financial interest in the subject matter in controversy or in a party to the proceeding, or (ii) have a non-
   4    financial interest in that subject matter or in a party that could be substantially affected by the outcome of
   5    this proceeding:
   6                  (1) Fitbit, Inc. is being investigated by the International Trade Commission on claims of
   7                      infringement of the same patents at issue in this case in an investigation captioned Certain
   8                      Wearable Monitoring Devices, Systems, and Components Thereof, Inv. No. 337-TA-1190.
   9                  (2) Koninklijke Philips N.V. and Philips North America LLC are complainants in that
  10                      investigation.
  11                  (3) In addition to Fitbit, Inc., Garmin International, Inc., Garmin USA, Inc., and Garmin Ltd.
  12                      are also respondents in that investigation.
  13

  14        Dated: May 6, 2020                                      Respectfully Submitted,

  15                                                                /s/ Jean-Paul Ciardullo
                                                                    Jean-Paul Ciardullo, CA Bar No. 284170
  16
                                                                    FOLEY & LARDNER LLP
  17                                                                555 South Flower Street, Suite 3300
                                                                    Los Angeles, CA 90071-2411
  18                                                                Phone: (213) 972-4500
                                                                    Fax: (213) 486-0065
  19                                                                jciardullo@foley.com
  20
                                                                    Counsel for Defendant
  21                                                                Koninklijke Philips N.V.

  22

  23

  24

  25

  26

  27

  28

                                                                                                   L.R. 3-15 CERTIFICATION
                                                                                                   CASE NO. 3:20-CV-2246-RS
4839-8984-8764.2
